  Case: 1:19-cv-08257 Document #: 243 Filed: 03/11/21 Page 1 of 28 PageID #:2700




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 CHARLES GOLBERT, Cook County
 Public Guardian, on behalf of Trinity
 B., Romeo S., Connor H., Jadiene T.,
 Jymesha S., Tatyana H., and Jamya                Case No. 19-cv-08257
 B.,
                                                  Judge Mary M. Rowland
 Plaintiffs,

 v.

 AURORA CHICAGO LAKESHORE
 HOSPITAL, LLC, et al.,

 Defendants.

                      MEMORANDUM OPINION AND ORDER

      Plaintiff Charles Golbert, acting on behalf of minors Trinity B., Romeo S., Connor

H., Jadiene T., Jymesha S., Tatyana H., and Jamya B., brings this action against the

Defendants alleging federal and state law violations arising from the children’s time

at Chicago Lakeshore Hospital. Defendants Signature Healthcare Services, LLC and

Aurora Chicago Lakeshore Hospital, LLC move to dismiss the Amended Complaint

for failing to state a claim. For reasons stated herein, their Motion to Dismiss [160]

is denied.

       I.    Background

      The following factual allegations are taken from the Amended Complaint (Dkt.

135) and are accepted as true for the purposes of the motion to dismiss. See W. Bend

Mut. Ins. Co. v. Schumacher, 844 F.3d 670, 675 (7th Cir. 2016).




                                                                                      1
  Case: 1:19-cv-08257 Document #: 243 Filed: 03/11/21 Page 2 of 28 PageID #:2701




      A. The Lakeshore Allegations

   Charles Golbert brings this suit against Aurora Chicago Lakeshore Hospital,

Lakeshore’s parent company Signature, several employees and executives of

Lakeshore, and several officers and employees of DCFS, in their personal capacity.

Golbert is the Cook County Public Guardian. Appointed by the Chief Judge of the

Cook County Circuit Court and the Presiding Judge of the Juvenile Justice and Child

Protection Division of the Circuit Court, he represents children who are subjects of

abuse, neglect, and dependency petitions filed in the juvenile court. Dkt. 135 ¶ 11. In

this case, he represents seven children who were in DCFS custody and were

involuntarily placed in the Chicago Lakeshore Hospital between 2017 and 2018. Id.

at ¶¶ 12-18, 66.

   Chicago Lakeshore Hospital is an Illinois limited liability company located in

Chicago, where it also operates a “Children’s Pavilion.” Id. at ¶ 19. Lakeshore is in

turn owned by Signature, a Michigan limited liability company. Id. Along with

Lakeshore and Signature, Golbert lists ten other executives and employees of

Lakeshore as defendants. Id. at ¶¶ 23, 31-39. He also brings suit against nine officials

and employees of DCFS, the Illinois agency responsible for the care of children

dependent on the state. Id. at ¶¶ 21-22, 24-29, 30, 40.

   Golbert’s allegations arise from the plaintiffs’ treatment while at Lakeshore’s

children’s hospital. DCFS is required to house children in the least restrictive setting

that is in the child’s best interest. Id. at ¶ 41. As part of this care, children sometimes

needed inpatient care at a psychiatric hospital. Id. at ¶ 42. Due to budget constraints,



                                                                                         2
  Case: 1:19-cv-08257 Document #: 243 Filed: 03/11/21 Page 3 of 28 PageID #:2702




DCFS had developed a reputation among Chicago-area hospitals for keeping children

in inpatient care for longer than medically beneficial and failing to promptly pay

hospitals for care provided. Id. at ¶ 47-48. As a result, most psychiatric hospitals were

hesitant to admit children in the care of DCFS. Id. at ¶ 49.

   The one exception was Lakeshore. Due to its own financial pressures, it admitted

children in the care of DCFS. Id. at ¶ 62. As a result of Lakeshore’s limited funds and

aggressive management by Signature, its children’s psychiatric hospital lacked the

proper facilities and staff to safely operate. Id. at ¶¶ 51-58. Lakeshore had a history

of allegations of inadequate or dangerous care, including a 2011 report by the Mental

Health Policy Program of the University of Illinois at Chicago finding patterns of

sexual abuse. Id. at ¶¶ 119, 121. DCFS, however, was dependent on Lakeshore

because it was one of the few hospitals that would accept children in the department’s

charge. Id. at ¶ 64. As a result, DCFS wanted to ensure that Lakeshore remained in

business even if it did not provide adequate care. Id.

   During their stay at Lakeshore, the plaintiffs were subjected to serious sexual,

physical, and emotional abuse. Id. at ¶ 67. DCFS was aware of serious complaints

against Lakeshore and worked to bury and discredit the allegations. Id. at ¶ 104. The

situation only changed in 2018 when the federal Department of Health and Human

Services surveyed Lakeshore to evaluate its compliance with Medicare regulations.

Id. at ¶ 114. The surveys found that Lakeshore’s administration of the children’s

hospital violated federal regulations and endangered patient health and safety. Id. at

¶ 115. As a result, the Department terminated its provider agreement with the



                                                                                       3
    Case: 1:19-cv-08257 Document #: 243 Filed: 03/11/21 Page 4 of 28 PageID #:2703




hospital, cutting off federal funding. Id. at ¶ 125. DCFS removed all the children in

its custody out of Lakeshore at around the same time. Id. at ¶ 125.

    The abuse the children suffered at Lakeshore continues to cause them physical

and emotional pain. Id. at ¶ 130. Golbert filed the instant lawsuit on December 18,

2019 to recover for the damage caused.

        B. Lakeshore and Signature

    Lakeshore and Signature (the “institutional defendants”) have jointly filed a

motion to dismiss Golbert’s Complaint as it applies to them. Signature is the parent

company and owner of Lakeshore, and at the time they shared the same CEO, David

Fletcher-Janzen. Id. at ¶¶ 20, 23. 1 In 2017, Signature entered into a sale and

leaseback of Lakeshore’s property. Id. at ¶ 51. The resulting lease agreement put

intense financial pressure on Lakeshore and Signature to keep Lakeshore operating.

Id. at ¶ 52. Signature sought to extract as much profit from Lakeshore as possible

while keeping costs low. Id. at ¶ 53. To that end, Signature limited spending

necessary to ensure Lakeshore’s safety, including prohibiting the installation of

functional video surveillance; requiring the facility to operate with insufficient staff;

and refusing funds to properly vet or train employees. Id. at ¶¶ 54-57. These

limitations foreseeably created safety risks for the patients at Lakeshore. Id. Through

these actions, the Complaint alleges that Signature directed and controlled

Lakeshore’s activities. Id. at ¶ 50.



1Defendants say they did not share a CEO. At the motion to dismiss stage, however, the Court accepts
the plaintiff’s well-pleaded allegations as true. Fortres Grand Corp. v. Warner Bros. Entm't Inc., 763
F.3d 696, 700 (7th Cir. 2014).

                                                                                                    4
  Case: 1:19-cv-08257 Document #: 243 Filed: 03/11/21 Page 5 of 28 PageID #:2704




   Lakeshore’s leadership was regularly informed of the abuse taking place through

regular “FLASH Meetings” and their personal involvement in the operations. Id. at

¶¶ 98-99. Instead of addressing the issues, they sought to cover up the evidence of

abuse. Id. at ¶ 105. Signature was also aware of the abuse taking place at the hospital

and refused to take any steps to stop it. Id. at ¶ 58. Lakeshore facilitated and hid the

abuse of the plaintiffs in several ways, including by failing to fix video cameras;

destroying evidence; failing to allow timely medical exams of victims; failing to

discipline the responsible staff; and failing to place appropriate restrictions on

sexually aggressive patients. Id. at ¶¶ 105, 108. As a result, the plaintiffs suffered

serious physical, mental, and emotional harm.

    II.   Standard

   A motion to dismiss tests the sufficiency of a complaint, not the merits of the case.

Gibson v. City of Chi., 910 F.2d 1510, 1520 (7th Cir. 1990). “To survive a motion to

dismiss under Rule 12(b)(6), the complaint must provide enough factual information

to state a claim to relief that is plausible on its face and raise a right to relief above

the speculative level.” Haywood v. Massage Envy Franchising, LLC, 887 F.3d 329,

333 (7th Cir. 2018) (quotations and citation omitted). See also Fed. R. Civ. P. 8(a)(2)

(requiring a complaint to contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”). A court deciding a Rule 12(b)(6) motion accepts

plaintiff’s well-pleaded factual allegations as true and draws all permissible

inferences in plaintiff’s favor. Fortres Grand Corp. v. Warner Bros. Entm't Inc., 763

F.3d 696, 700 (7th Cir. 2014). A plaintiff need not plead “detailed factual allegations”,



                                                                                        5
  Case: 1:19-cv-08257 Document #: 243 Filed: 03/11/21 Page 6 of 28 PageID #:2705




but “still must provide more than mere labels and conclusions or a formulaic

recitation of the elements of a cause of action for her complaint to be considered

adequate under Federal Rule of Civil Procedure 8.” Bell v. City of Chi., 835 F.3d 736,

738 (7th Cir. 2016) (citation and internal quotation marks omitted).

   Dismissal for failure to state a claim is proper “when the allegations in a

complaint, however true, could not raise a claim of entitlement to relief.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 558, 127 S. Ct. 1955, 1966 (2007). Deciding the

plausibility of the claim is “‘a context-specific task that requires the reviewing court

to draw on its judicial experience and common sense.’” McCauley v. City of Chi., 671

F.3d 611, 616 (7th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 679, 129 S. Ct.

1937, 1950 (2009)).

   III.     Analysis

   In their Motion to Dismiss, the institutional defendants argue that Signature

cannot be held liable as the parent company; that they are not state actors liable

under § 1983; and that the Complaint fails to state a claim against them.

          A. Signature May Be Held Liable for Lakeshore’s Actions

   A parent company is generally not liable for the acts of its subsidiaries. United

States v. Bestfoods, 524 U.S. 51, 61 (1998). Under both federal and Illinois law,

however, a company can be liable for its subsidiary when the parent company had

control over or was involved in the subsidiary’s misconduct. Id. at 64; Northbound

Grp., Inc. v. Norvax, Inc., 795 F.3d 647, 651 (7th Cir. 2015) (quoting Phillips v.

WellPoint Inc., 2012 WL 6111405, at *9 (S.D. Ill. Dec. 10, 2012)). Under direct



                                                                                      6
  Case: 1:19-cv-08257 Document #: 243 Filed: 03/11/21 Page 7 of 28 PageID #:2706




participant liability, “a parent company may be liable for the alleged wrong of its

subsidiary when the ‘alleged wrong can seemingly be traced to the parent through

the conduct of its own personnel and management.’” Norvax, 795 F.3d at 651. A

wrong can be so traced when a “parent company specifically directs an activity, where

injury is foreseeable . . . . Similarly, if a parent company mandates an overall course

of action and then authorizes the manner in which specific activities contributing to

that course of action are undertaken, it can be liable for foreseeable injuries.” Forsythe

v. Clark USA, Inc., 224 Ill. 2d 274, 290, 864 N.E.2d 227, 237 (2007).

   Applying direct participant liability can be tricky because one must distinguish a

parent company’s inappropriate meddling from actions “consistent with the parent's

investor status, such as monitoring of the subsidiary's performance, supervision of

the subsidiary’s finance and capital budget decisions, and articulation of general

policies and procedures.” Bestfoods, 524 U.S. at 72 (quotation omitted). Such general

oversight “should not give rise to direct liability.” Id. Similarly, “allegations of mere

budgetary mismanagement alone do not give rise to the application of direct

participant liability.” Forsythe, 864 N.E.2d at 237. The critical question, then, is

whether the actions directed by the parent company “are eccentric under accepted

norms of parental oversight.” Id.

    The caselaw is helpful for determining what constitutes “eccentric” oversight. In

Forsythe, the Illinois Supreme Court adopted a direct participant theory of parent

company liability for the first time. Id. at 232. The case arose from a fire that broke

out in a refinery, killing two mechanics on their lunchbreak. Id. at 231. Their estates



                                                                                        7
  Case: 1:19-cv-08257 Document #: 243 Filed: 03/11/21 Page 8 of 28 PageID #:2707




sued Clark Refining, which owned the refinery, as well as Clark USA, which was the

parent company and sole shareholder of Clark Refining. Id. The plaintiffs argued that

Clark USA had violated its duty of care by requiring the refinery to unsafely minimize

operating costs and capital investments. Id. They further alleged that the

“defendant's strategy of capital cutbacks forced Clark Refining to have unqualified

employees act as maintenance mechanics which, in turn, led to the fire that killed the

decedents.” Id.

   The court agreed in principle with the plaintiffs, holding that “budgetary

mismanagement, accompanied by the parent's negligent direction or authorization of

the manner in which the subsidiary accomplishes that budget, can lead to a valid

cause of action under the direct participant theory of liability.” Id. at 237. Applying

the law to the facts, the Court stated that in so far as Clark USA “directed or

authorized the manner in which the budget cuts at issue were taken, knowing that

safety at the Blue Island refinery would be compromised, and did so superseding the

discretion and interest of Clark Refining, direct participant liability could attach.” Id.

at 240. The case was remanded to determine whether the officer who had ordered the

cuts had been an agent of the parent or subsidiary. Id.

   The allegations in this case are strikingly similar. Golbert claims that Signature

squeezed profits from Lakeshore by unsafely cutting costs, similar to how Clark USA

put the refinery on budgetary “survival mode.” Id. at 233. Golbert makes specific

allegations as to where corners were cut, emphasizing the refusal to approve working

cameras, unsafe limits on the number of staff, and insufficient vetting and training



                                                                                        8
  Case: 1:19-cv-08257 Document #: 243 Filed: 03/11/21 Page 9 of 28 PageID #:2708




of employees. Dkt. 135 ¶¶ 54-57. The plaintiffs in Forsythe similarly alleged that the

parent company’s tight budget led to insufficient investment in safety features and

the employment of unqualified people in critical roles. 864 N.E.2d at 231. In both

cases, these decisions foreseeably created unsafe conditions. Id.; Dkt. 135 ¶¶ 54-57.

Signature’s alleged actions thus extend beyond mere “supervision of the subsidiary's

finance and capital budget decisions” to direct control which predictably lead to the

plaintiffs’ harms. As pled, Signature is just the sort of parent company that direct

participant liability is intended to address.

   The institutional defendants raise several objections. They argue that Signature

refusing to install video cameras is irrelevant because parent companies cannot be

held liable for supervising a subsidiary’s finances. See Bestfoods, 524 U.S. at 72. But

“supervision of finances” is not a blanket protection for parent companies. Signature

directing cuts or preventing spending knowing that it would compromise the safety of

Lakeshore is a basis for liability. Forsythe, 864 N.E.2d at 237. The defendants next

claim that Golbert failed to allege that the plaintiffs’ injuries were foreseeable

consequences of Signature’s actions. But the Complaint clearly states that Signature

knew that its actions created “extreme safety risks for patients at the hospital,

including Plaintiffs.” Dkt. 135 ¶ 55. The defendants also argue that Golbert’s claim

that Signature required Lakeshore to operate with insufficient staff and training is

speculation. It is speculative, they say, because he did not detail how Signature

“required” insufficient staff. But reading the whole Complaint sensibly, it alleges that

Signature required insufficient staff by refusing Lakeshore the funds needed to



                                                                                      9
 Case: 1:19-cv-08257 Document #: 243 Filed: 03/11/21 Page 10 of 28 PageID #:2709




properly staff the hospital. This is plausible on its face, and a plaintiff need not plead

“detailed factual allegations” to survive a motion to dismiss. Bell v. City of Chi., 835

F.3d 736, 738 (7th Cir. 2016).

   Finally, the defendants attempt to distinguish Forsythe from the instant case.

They note that the Illinois Supreme Court did not actually find Clark USA liable,

instead remanding the question to the lower courts. The opinion, however, is clear

that the allegations against Clark USA are enough to state a claim. The court

remanded to resolve a factual question—what “hat” an employee who worked for both

the parent and the subsidiary was wearing when he made certain budgetary

decisions. Here, the Complaint unambiguously alleges that Signature made the

relevant decisions. Consequently, Golbert has adequately alleged the company’s

direct participant liability.

       B. Lakeshore and Signature Are State Actors

   Ordinarily, private actors such as Lakeshore and Signature cannot be held liable

for constitutional violations under § 1983. See Hallinan v. Fraternal Order of Police

of Chicago Lodge No. 7, 570 F.3d 811, 815 (7th Cir. 2009). There is an exception,

however, when a private party engages in “state action.” Id. To find state action, there

must be a “close nexus between the State and the challenged action” such that the

challenged action “may be fairly treated as that of the State itself.” Jackson v. Metro.

Edison Co., 419 U.S. 345, 351 (1974). The Supreme Court has recognized several

different ways in which private action may become state action. These include when

the action is a result of a conspiracy between the state and private party to deprive



                                                                                       10
 Case: 1:19-cv-08257 Document #: 243 Filed: 03/11/21 Page 11 of 28 PageID #:2710




individuals of their constitutional rights; when the state practically controls or directs

the private entity; and when the state has delegated a public function to the private

entity. Hallinan, 570 F.3d at 815-16 (gathering Supreme Court cases). At the same

time, the Court is aware that these examples “do not so much enunciate a test or

series of factors, but rather demonstrate examples of outcomes in a fact-based

assessment.” Id. at 816. Indeed, “no one fact can function as a necessary condition

across the board for finding state action; nor is any set of circumstances absolutely

sufficient.” Brentwood Acad. v. Tennessee Secondary Sch. Athletic Ass'n, 531 U.S. 288,

295, (2001).

   In this case, the analysis turns on whether Lakeshore was performing a “public

function” by treating the children in DCFS custody. To make this determination, we

ask “whether the function performed has been ‘traditionally the exclusive prerogative

of the State.’” Rendell-Baker v. Kohn, 457 U.S. 830, 842 (1982) (quoting Jackson, 419

U.S. at 353). The institutional defendants argue that Lakeshore did not perform a

function that was traditionally exclusive to Illinois. In support, they point to

precedent from this district stating that “it is not the exclusive function of the State

to care for and protect minors who are adjudicated to be abused and neglected by

their natural parents.” Letisha A. by Murphy v. Morgan, 855 F. Supp. 943, 949 (N.D.

Ill. 1994).

   The defendants, however, misstate the “function” that Lakeshore allegedly

undertook. The relevant issue here is not whether protecting abused minors is an

exclusive state function, but whether providing medical care to children already in



                                                                                       11
 Case: 1:19-cv-08257 Document #: 243 Filed: 03/11/21 Page 12 of 28 PageID #:2711




DCFS custody is a traditionally exclusive state function. We have found no case

directly addressing this question, but our precedent in Woods v. Maryville Academy

strongly suggests that it would qualify. No. 17 C 8273, 2018 WL 6045219 (N.D. Ill.

Nov. 19, 2018). In that case, which found a residential facility that abused DCFS

children to be a state actor, the court emphasized DCFS’s responsibility for children

in its custody, writing that “if a state has a duty to the children in its custody, that

duty cannot be avoided by substituting private for public custodians.” Id. at *7.

DCFS’s duty to ensure its children’s safety means that a “private institution should

not be able to avoid the underlying duty to protect and care for the children in its care

and custody.” Id. In effect, “the [defendants] fulfilled the State’s duty to care for the

children in its custody. That is what makes them state actors.” Id. at *8. Here too,

Lakeshore was fulfilling the State’s duty to provide care for its children.

   Lakeshore’s status as a state actor is reinforced by considering the closely

analogous case of medical care provided to state prisoners. In Rodriguez v. Plymouth

Ambulance Serv., the Seventh Circuit found that a hospital that treated an inmate

over the course of several days was fulfilling an exclusive state function and so could

be sued as a state actor. 577 F.3d 816 (7th Cir. 2009). In its analysis, the court

contrasted care that was “incidental and transitory,” such as treating an ambulance

arrival in need of emergency care, with that arising from an ongoing, contractual

relationship. In only the latter case are a hospital and its employees “undertaking

freely, and for consideration, responsibility for a specific portion of the state’s overall

obligation.” Id. at 827. The Seventh Circuit found the defendant hospital participated



                                                                                        12
    Case: 1:19-cv-08257 Document #: 243 Filed: 03/11/21 Page 13 of 28 PageID #:2712




in an exclusive state function, and so was a state actor, when it treated a prisoner

over the course of several days as part of an ongoing relationship between it and the

prison. Id. at 831.

     In this case, Golbert has alleged that DCFS’s children made up a substantial

proportion of Lakeshore’s child patients during the relevant time. Dkt. 135 ¶ 63.

Hospitals were free not to treat DCFS children, and many chose not to. Id. at ¶ 49.

Lakeshore, directed and controlled by Signature, actively sought out DCFS children

and continued their hospitalizations for extended periods. Id. at ¶ 62. Plaintiffs have

alleged that the defendants’ treatment of them “was tied to the state's responsibility

for [their] overall medical care.”

     The institutional defendants argue that their relationship with the children was

“incidental and transitory” under Rodriguez. But, as noted, in Rodriguez the

“incidental” treatment was one where an ambulance arrived, unsolicited, at a

hospital and the hospital provided emergency treatment and transferred the patient

within an hour. Id. at 831. This was contrasted with the situation where the same

prisoner was transferred to another hospital that had a contractual relationship to

provide care to prisoners and treated for several days. Id. Here, Lakeshore, and by

extension Signature¸ took on a traditionally exclusive state function in their

treatment of the DCFS children. 2 As pled, they are state actors potentially liable

under § 1983.


2The defendants argue that Signature cannot be a state actor under Rodriguez because the Seventh
Circuit held that the “private provider must have a direct, not an attenuated, relationship with” the
patient. 577 F.3d at 828. The opinion’s discussion of attenuation, however, was in reference to the
provider’s relationship with the state. Merely advising a state agency on how to care for an individual

                                                                                                    13
    Case: 1:19-cv-08257 Document #: 243 Filed: 03/11/21 Page 14 of 28 PageID #:2713




        C. The Plaintiffs State a Monell Claim

     We now turn to the claims themselves. Counts Five and Six of the Complaint

allege that Lakeshore and Signature are liable under a Monell § 1983 claim. 3 In

Monell v. Department of Social Services of the City of New York, the Supreme Court

held that a state agency cannot be held liable for constitutional violations under

§ 1983 “solely because it employs a tortfeasor.” 436 U.S. 658, 691 (1978). Instead,

the plaintiff must show that the harm was the result of “action pursuant to official

municipal policy.” Id. at 690. This policy “must be the ‘direct cause’ or ‘moving force’

behind the constitutional violation.” Woodward v. Corr. Med. Servs. of Illinois, Inc.,

368 F.3d 917, 927 (7th Cir. 2004) (quoting Estate of Novack ex rel. v. County of

Wood, 226 F.3d 525, 531 (7th Cir. 2000)). The Seventh Circuit has held that this

protection applies with equal force to private companies when they take on the role

of state actors. Shields v. Illinois Dep't of Corr., 746 F.3d 782, 796 (7th Cir. 2014).

      The Circuit has identified three ways a plaintiff may demonstrate the existence

of an “official municipal policy:” “(1) through an express policy that, when enforced,

causes a constitutional deprivation; (2) through a ‘wide-spread practice’ that

although not authorized by written law and express policy, is so permanent and

well-settled as to constitute a ‘custom or usage’ with the force of law; or (3) through



was not enough to bestow state actor status, but directly treating the individual was. See id. Here,
Lakeshore had a direct relationship with the plaintiffs and, as determined in the previous section, as
pled Signature is liable for Lakeshore’s actions. Signature is thus potentially liable as a state actor.

3In their Motion to Dismiss, the institutional defendants have also requested the dismissal of Counts
One through Four, Eleven, and Fourteen as to them. Plaintiffs respond that they have not asserted
these claims against Signature or Lakeshore. These counts are dismissed without prejudice against
Lakeshore and Signature.

                                                                                                     14
 Case: 1:19-cv-08257 Document #: 243 Filed: 03/11/21 Page 15 of 28 PageID #:2714




an allegation that the constitutional injury was caused by a person with ‘final

decision policymaking authority.’” Calhoun v. Ramsey, 408 F.3d 375, 379 (7th Cir.

2005).

   In the present case, Golbert lists a series of express policies authorized by the

leadership of Lakeshore and Signature that caused the alleged constitutional harm.

Dkt. 135 ¶¶ 160-61, 165-66. These include not properly monitoring patients at the

hospital; not conducting proper investigations into a patient allegations of abuse;

not making the expenditures necessary to ensure patient safety; and not properly

screening, training, and supervising staff. Id. Once the existence of an official policy

has been established, “one application of the offensive policy resulting in a

constitutional violation is sufficient to establish . . . liability.” Calhoun, 408 F.3d at

379-80. Read as a whole, the Complaint describes several instances where plaintiffs’

harm resulted from these alleged policies. The violations include a sexual assault by

an employee that was covered up by Lakeshore management; an assault by another

patient who was inadequately monitored; and sexual harassment by an employee

with a criminal record who had not been properly screened before hiring. Dkt. 135

¶¶ 78, 86, 71. The Complaint also suggests that these policies were longstanding—

citing a 2011 University of Illinois at Chicago review that found sexual abuse at

Lakeshore arising from improper training and supervision of staff, Id. at ¶ 119—

and that daily meetings informed the leadership of the harms caused by their

policies. Id. at ¶ 98.




                                                                                        15
 Case: 1:19-cv-08257 Document #: 243 Filed: 03/11/21 Page 16 of 28 PageID #:2715




   The institutional defendants argue that Golbert has failed to state a Monell

claim. They claim that he failed to show causation, arguing he has not established

that the policies were a “moving force” behind the harms suffered. But the

Complaint states that these policies were direct causes of the harm, Id. at ¶¶ 163,

168 and, as discussed, reading the Complaint as a whole reveals several situations

where the harm would not have occurred but for the policies. The defendants next

argue that the policies are not described with sufficient detail. The failure to train

policy, for example, must fail because Golbert does not allege who was improperly

trained, in what ways, and how it lead to the plaintiffs’ harm. But, again, that reads

the Complaint too narrowly. The factual allegations contain numerous instances of

employees acting inappropriately and subsequently receiving no or little discipline.

The specific factual allegations, coupled with the counts’ clear description of the

policy, effectively puts the defendants on notice as to the policy alleged and how it

relates to the plaintiffs’ harm.

   The defendants’ objections to the alleged policies of not conducting background

checks and not providing timely medical examinations to victims of abuse similarly

fail. They argue that the Complaint fails to state a claim because it only identified

one instance each where these policies resulted in harm, and one instance is

insufficient to prove a widespread policy or practice. See Taylor v. Wexford Health

Sources, Inc., No. 15 C 5190, 2016 WL 3227310, at *4 (N.D. Ill. June 13, 2016). But

the plaintiffs here have not made a “wide-spread practice” argument. Instead, they

claim there was an express policy to not conduct background checks or provide



                                                                                         16
    Case: 1:19-cv-08257 Document #: 243 Filed: 03/11/21 Page 17 of 28 PageID #:2716




timely examinations. An express policy, if proven, need only be applied once for

liability to attach. See Calhoun, 408 F.3d at 379-80.

     Finally, the defendants argue that it is inappropriate to use the actions of

employees alone to infer the existence of the alleged policies because doing so

functionally holds the employer liable for its employees’ actions, which is prohibited

by Monell. For support they cite Nowack v. Warner, which describes the all too

common scenario of a victim of police misconduct attempting to allege a Monell

claim based on generalizing his experience. 169 F. Supp. 3d 811, 814 (N.D. Ill.

2015). Such claims usually fail because the “complaint's factual allegations do not

support” the existence of the alleged policy, and so the claim relies entirely on the

harm suffered by the plaintiff for plausibility. Id.

     But in this case, the Complaint’s factual allegations tell a coherent and plausible

story independent of the plaintiffs’ experience—financial pressure leads Signature

to severely underfund Lakeshore, resulting in both companies adopting policies to

save money, such as inadequately investing in safety equipment and personnel,

that predictably lead to widespread constitutional violations. Under this account,

the policies are not inferred solely from the harm suffered by the plaintiffs, they

also arise from the institutional narrative that is central to the Complaint. This

institutional narrative is bolstered by the allegation that previous investigations of

Lakeshore found similar policies. 4 Whether the existence of such policies can be


4 The institutional defendants argue that Golbert cannot use a third-party report to support a Monell
claim. But in the in-district cases cited, the plaintiff either cited a report that was so old as to not be
useful or failed to draw a connection between the report’s conclusions and the complaint’s allegations.
See Jones v. Barber, No. 17-CV-07879, 2020 WL 1433811, at *7 (N.D. Ill. Mar. 24, 2020); Carmona v.

                                                                                                        17
  Case: 1:19-cv-08257 Document #: 243 Filed: 03/11/21 Page 18 of 28 PageID #:2717




proved is a question for another day, but the Complaint’s claim is sufficient to

survive a motion to dismiss.

        D. The Plaintiffs Have Stated a Negligence Claim

    We next consider Counts Seven and Eight of the Complaint, which bring

negligence claims against Lakeshore and Signature. To state a claim for negligence

under Illinois law, a “plaintiff must establish that the defendant owed a duty of care,

a breach of that duty, and an injury proximately caused by the breach.” Wojdyla v.

City of Park Ridge, 148 Ill. 2d 417, 421, 592 N.E.2d 1098, 1100 (1992). The parties do

not disagree that Lakeshore owed a duty of care to the plaintiffs. But the defendants

argue that Golbert did not show a breach of that duty or injury resulting.

    The complaint lists eighteen ways in which Lakeshore allegedly breached its duty

to the defendants. Dkt. 135 ¶ 174. If injury proximately arose from any one of these

breaches, Golbert has stated a negligence claim. The first alleged breach was a failure

“to monitor and supervise Plaintiffs to ensure they were safe and not being physically

abused.” Id. at ¶ 174(a). The Complaint’s factual allegations describes how Lakeshore

failed to invest sufficiently in staff and technology to ensure the safety of its patients.

See id. at ¶¶ 55-56. The Complaint also provides several examples of plaintiffs being

isolated and then abused by staff or other patients, abuse that likely would not have




City of Chicago, No. 15-CV-462, 2018 WL 306664, at *3 (N.D. Ill. Jan. 5, 2018). Golbert’s citation to a
2011 report that specifically found sexual abuse at Lakeshore due to policies of inadequate employee
training and supervision suffers neither of these failings. Barring such specific shortcomings, plaintiffs
may support Monell allegations by referencing third-party reports. See, e.g., Shields v. City of Chicago,
No. 17 C 6689, 2018 WL 1138553, at *4 (N.D. Ill. Mar. 2, 2018).

                                                                                                       18
 Case: 1:19-cv-08257 Document #: 243 Filed: 03/11/21 Page 19 of 28 PageID #:2718




occurred if Lakeshore more effectively monitored the plaintiffs. See id. at ¶¶ 77, 86.

Similar exegeses can be supplied for several other, if not all, of the breaches alleged.

   The defendants respond by arguing that several of the alleged breaches of duty

cannot be traced to a harm. But whether or not every breach states a full claim, it is

clear that at least several of them do. One breach of duty proximately causing harm

is sufficient to state a claim and survive a motion to dismiss. The defendants also

argue that Complaint is too vague because it states that Lakeshore acted through

unnamed “agents and employees.” Id. at ¶ 174. But the Complaint does, in fact, name

specific executives and employees who Lakeshore acted through. See, e.g., id. at ¶ 98.

“Detailed factual allegations” tying specific individuals to each alleged negligent act

by Lakeshore are not required at the pleading stage—the Complaint provides enough

information to put the defendants on notice. Bell v. City of Chi., 835 F.3d 736, 738

(7th Cir. 2016).

   Turning to Signature, the defendants argue that Signature cannot be held liable

in negligence because the it did not owe a duty to the plaintiffs and it cannot be held

liable for the actions of Lakeshore. But the Court held earlier in this opinion that

Signature was liable for Lakeshore’s actions under a theory of direct participant

liability. Counts Seven and Eight survive the Motion to Dismiss.

      E. The Complaint States Negligent Hiring and Retention and
      Negligent Training Claims

   Counts Nine and Ten bring negligent hiring and retention and negligent training

claims against Lakeshore and Signature. We consider the two claims in turn.




                                                                                      19
 Case: 1:19-cv-08257 Document #: 243 Filed: 03/11/21 Page 20 of 28 PageID #:2719




   Under Illinois law, an employer may be held liable “for negligently hiring, or

retaining in its employment, an employee it knew, or should have known, was unfit

for the job so as to create a danger of harm to third persons.” Van Horne v. Muller,

185 Ill. 2d 299, 310, 705 N.E.2d 898, 904 (1998). To establish a claim for negligent

hiring or retention, the plaintiff must show:

   (1) that the employer knew or should have known that the employee had a
   particular unfitness for the position so as to create a danger of harm to third
   persons; (2) that such particular unfitness was known or should have been known
   at the time of the employee's hiring or retention; and (3) that this particular
   unfitness proximately caused the plaintiff's injury.

Id. Importantly, “[t]o successfully plead a cause of action for negligent hiring or

retention, it is not enough for the plaintiff to simply allege that the employee was

generally unfit for employment.” Id. at 905. Rather, “[t]he particular unfitness of the

employee must have rendered the plaintiff's injury foreseeable to a person of ordinary

prudence in the employer's position.” Id. at 906. For example, knowing that an

employee was “vicious and dangerous” might make his assault of a customer

foreseeable. Young v. Lemons, 266 Ill. App. 3d 49, 50, 639 N.E.2d 610, 611 (1994).

   Here, individual defendants Elisabeth Schei and Richar Kasyoki provide the most

persuasive examples of Golbert’s negligent hiring and retention claim. Golbert alleges

that Schei had a long criminal record that rendered her clearly unfit to work as a

nurse for children. Dkt. 135 ¶ 71. Lakeshore did not conduct a proper background

check and so she was hired. Id. Schei then repeatedly sexually assaulted the plaintiff

Trinity B. Id. at ¶ 71.




                                                                                     20
 Case: 1:19-cv-08257 Document #: 243 Filed: 03/11/21 Page 21 of 28 PageID #:2720




   Lakeshore should have been aware of Schei’s unfitness when she was hired. In

Doe v. Coe, the Illinois Supreme Court held that a church’s failure to conduct a

background check before hiring a youth minister satisfied the “should have known”

requirement of a negligent hiring claim. 2019 IL 123521, ¶ 45, 135 N.E.3d 1, 14. A

children’s hospital surely has an at least comparable duty to screen its employees.

And, once discovered, a long criminal history would put a reasonable person on notice

that an employee might use a position of authority to abuse vulnerable children. The

defendants say that Schei’s criminal record is not pled with sufficient specificity

because the Complaint only specifically identifies one charge from 2019. But the

existence of a “lengthy criminal history” is a concrete factual allegation in itself—the

Complaint is not required to individual identify the underlying arrests and

convictions.

   Meanwhile, Kasyoki’s case is an example of negligent retention. Golbert alleges

that he sexually harassed the plaintiffs Jymesha S. and Jadiene T. Dkt. 135 ¶ 79.

Another employee witnessed Kasyoki’s harassment of Jymesha S., and Jadiene T.

reported Kasyoki’s misconduct towards her. Id. at ¶¶ 81, 83. As a result, Lakeshore

should have been aware that Kasyoki was not fit to supervise vulnerable children.

Lakeshore nevertheless retained Kasyoki and he subsequently sexually assaulted

Jymesha S. Id. at ¶ 77.

   We now turn to the negligent training claim. Illinois law holds that a “claim for

negligent training is ‘best analyzed under principles generally applicable to

negligence cases.’” Nat'l R.R. Passenger Corp. v. Terracon Consultants, Inc., 2014 IL



                                                                                     21
 Case: 1:19-cv-08257 Document #: 243 Filed: 03/11/21 Page 22 of 28 PageID #:2721




App (5th) 130257, ¶ 15, 13 N.E.3d 834, 839 (quoting Vancura v. Katris, 238 Ill. 2d

352, 383, 939 N.E.2d 328, 347 (2010)). In other words, duty, breach, and causation.

Id. The parties do not disagree that Lakeshore owed a duty to the plaintiffs to

properly train its employees. Rather, the defendants allege that the Complaint does

not provide enough factual detail as to how the employees were insufficiently trained

and how the plaintiffs were harmed as a result.

   But the Complaint alleges that Signature limited the funds available to

Lakeshore, with the result that the Hospital hired subpar staff and then failed to

train them properly. Dkt. 135 ¶ 57. What is more, Lakeshore allegedly had a policy

of not properly investigating and punishing abuse, which presumably undermined

any formal training employees received on proper conduct. Id. at ¶ 174. Drawing

reasonable inferences in the plaintiffs’ favor, the Complaint suggests that this failure

to create an institutional culture of accountability allowed widespread abuse to take

place, resulting in the harm and cover-ups described in the Complaint. While the

Complaint does not identify specific training programs that were inadequate or

needed, such detailed pleading is not required.

   Finally, as with the previous count, Signature is liable for Lakeshore’s actions in

this context through direct participant liability. Counts Nine and Ten state claims for

negligent hiring and retention and negligent training.

      F. The Complaint States an Institutional Negligence Claim

   The institutional defendants next raise three objections to Counts Twelve and

Thirteen, which allege institutional negligence. First, they contend that the counts



                                                                                     22
 Case: 1:19-cv-08257 Document #: 243 Filed: 03/11/21 Page 23 of 28 PageID #:2722




are duplicative of the negligence counts, Eight and Nine, previously discussed in this

opinion. The Court disagrees. In Counts Eight and Nine, Lakeshore’s liability arose

through its employees. Institutional negligence, on the other hand, arises from the

violation of the hospital’s own duty to care. See Longnecker v. Loyola Univ. Med. Ctr.,

383 Ill. App. 3d 874, 885, 891 N.E.2d 954, 963 (2008) (holding that “a hospital may

face liability under two separate and distinct theories: (1) vicarious liability for the

medical negligence of its agents or employees; and (2) liability for its own institutional

negligence.”)

    While courts in the Northern District have held that they may dismiss duplicative

counts, their application has generally been limited to a narrow set of state law claims

that state courts have previously held to be duplicative, primarily negligence or

breach of contract claims brought in tandem with breach of fiduciary duty claims.

See, e.g., F.D.I.C. v. Saphir, No. 10 C 7009, 2011 WL 3876918, at *9 (N.D. Ill. Sept. 1,

2011) (citing Beringer in support of dismissal of duplicative negligence and fiduciary

duty claims); Beringer v. Standard Parking O'HARE Joint Venture, No. 07C5027,

2008 WL 4890501, at *4 (N.D. Ill. Nov. 12, 2008) (citing a state court case in support

of the same); DeGeer v. Gillis, 707 F. Supp. 2d 784, 795 (N.D. Ill. 2010) (collecting

examples of breach of contract and fiduciary duty counts being dismissed as

duplicative). The defendants have not cited, and the Court has not found, a state court

case dismissing an institutional negligence claim as duplicative. See Lenahan v. Univ.

of Chicago, 348 Ill. App. 3d 155, 162, 808 N.E.2d 1078, 1084 (2004) (holding that a

negligence and institutional negligence claim were not duplicative of each other).



                                                                                       23
 Case: 1:19-cv-08257 Document #: 243 Filed: 03/11/21 Page 24 of 28 PageID #:2723




Given that the institutional negligence claim is not duplicative, dismissal would be

inappropriate.

   The defendants next argue that the institutional negligence count should be

dismissed because such claims must be accompanied by a certificate signed by a

physician stating the claim is meritorious, as described in 735 ILCS § 5/2-622. Golbert

has supplied no such certificate in this case. However, while an institutional

negligence claim brought in state court may need a certificate, the requirement only

arises when the plaintiff alleges “medical malpractice.” Ortiz v. United States, No. 13

C 7626, 2014 WL 642426, at *2 (N.D. Ill. Feb. 19, 2014). In this case, there is no

allegation of medical malpractice. Instead, the plaintiffs’ harm arose from the

defendants’ failure to keep them safe from physical and sexual abuse unrelated to

their treatment. What is more, even if a certificate were required in state court, the

Seventh Circuit has concluded “that a complaint in federal court cannot properly be

dismissed because it lacks an affidavit and report under § 5/2-622” because the

requirement is a procedural one not binding on federal courts. Young v. United States,

942 F.3d 349, 351 (7th Cir. 2019), cert. denied, 141 S. Ct. 295, 208 L. Ed. 2d 49 (2020).

   Finally, the defendants allege that Signature cannot be held liable for

institutional negligence because it is a parent company. But, as discussed, Signature

is liable for Lakeshore’s actions through direct participant liability. Counts Twelve

and Thirteen state a claim.




                                                                                      24
 Case: 1:19-cv-08257 Document #: 243 Filed: 03/11/21 Page 25 of 28 PageID #:2724




      G. The Complaint States a Claim for Respondeat Superior Liability

   The last two counts of the Complaint, Counts Fifteen and Sixteen, claim that

Lakeshore and Signature should be liable for the torts of their employees under the

theory of respondeat superior. “Under the theory of respondeat superior, an employer

can be liable for the torts of an employee, but only for those torts that are committed

within the scope of the employment.” Bagent v. Blessing Care Corp., 224 Ill. 2d 154,

163, 862 N.E.2d 985, 991 (2007). The Complaint alleges two categories of state law

torts committed by the institutional defendants’ employees and asserts that they

were committed within the employees’ scope of employment. Dkt. 135 ¶¶ 221, 224.

   The respondeat superior count is not duplicative of the other claims discussed in

this opinion. Illinois law distinguishes between respondeat superior, which imputes

liability vicariously, and claims of negligent hiring and training, which hold the

institution directly liable. Doe v. Coe, 2019 IL 123521, ¶ 33, 135 N.E.3d 1, 12. A

complaint may proceed with both counts. Id. The defendants cite Gant v. L.U.

Transp., which dismissed a vicarious liability claim, to argue that the claims are

duplicative. 331 Ill. App. 3d 924, 928, 770 N.E.2d 1155, 1159 (2002). But that claim

was dismissed only because the defendant conceded the negligent hiring claim,

something the defendants in this case have not done. Id.

   Furthermore, despite the defendant’s arguments to the contrary, Signature may

be liable on this count under the direct liability theory. Direct participant liability

applies when a “parent company specifically directs an activity, where injury is

foreseeable.” Forsythe v. Clark USA, Inc., 224 Ill. 2d 274, 290, 864 N.E.2d 227, 237



                                                                                    25
 Case: 1:19-cv-08257 Document #: 243 Filed: 03/11/21 Page 26 of 28 PageID #:2725




(2007). This district has already applied the principle to respondeat superior claims.

See Rumick v. Liberty Mut. Ins. Co., No. 17 C 2403, 2018 WL 3740645, at *4 (N.D. Ill.

Aug. 6, 2018). Signature allegedly directed Lakeshore to limit oversight and safety

features at the hospital, foreseeably leading to employees committing the torts

described. In so far as a claim is stated against Lakeshore, it applies to Signature as

well.

   Of course, the defendants also contend that a claim has not been stated against

Lakeshore. First, they argue that the Complaint fails to state any claim against the

Lakeshore employees, and so there is no underlying tort for which Lakeshore may be

liable. Respondeat superior cannot create liability under § 1983, and so the Complaint

must state an Illinois law claim against an employee to survive this objection. See

Shields v. Illinois Dep’t of Corr., 746 F.3d 782, 789 (7th Cir. 2014). In opinions issued

concurrently with this one, this Court has held that Complaint states claims for

intentional infliction of emotional distress and conspiracy against several individual

defendants employed by Lakeshore.

   The defendants then argue that these torts do not fall within the scope of the

employee’s employment. “Because scope of employment is a fact-intensive issue,

Illinois courts have held that it is generally inappropriate to resolve this issue at the

motion to dismiss or summary judgment stage.” Doe v. Clavijo, 72 F. Supp. 3d 910,

914 (N.D. Ill. 2014). A servant’s conduct is within the scope if: “‘(a) it is of the kind he

is employed to perform; (b) it occurs substantially within the authorized time and

space limits; [and] (c) it is actuated, at least in part, by a purpose to serve the master.’”



                                                                                          26
 Case: 1:19-cv-08257 Document #: 243 Filed: 03/11/21 Page 27 of 28 PageID #:2726




Bagent v. Blessing Care Corp., 224 Ill. 2d 154, 164, 862 N.E.2d 985, 992 (2007)

(quoting Restatement (Second) of Agency § 228 (1958)). Illinois courts have held that

“sexual assault by its very nature precludes a conclusion that it occurred within the

employee's scope of employment.” Doe ex rel. Doe v. Lawrence Hall Youth Servs., 2012

IL App (1st) 103758, ¶ 30, 966 N.E.2d 52, 62. The plaintiffs thus may not be able to

sustain vicarious liability claim based on intentional infliction of emotional distress

arising from sexual assaults that took place at Lakeshore.

   However, Golbert has also stated a conspiracy claim. To pick one example, he has

alleged that defendants Richard Kasyoki and Nickolay Katsarov conspired to hide

evidence of Kasyoki’s sexual assault of Jymesha S. Dkt. 135 ¶ 78. The Complaint also

plausibly alleges that Lakeshore hid evidence of ongoing abuse so that the hospital

could continue to benefit from government patronage. Id. at ¶ 102. In this reading,

covering up abuse was part of the employees’ responsibilities and had at least the

partial purpose of benefiting Lakeshore. The fact that the employees also acted out

of self-interest and that the misconduct eventually resulted in the termination of

Lakeshore’s government contracts does not undermine this view. At the motion to

dismiss stage, this is enough to show that the torts committed were within the scope

of employment. The Complaint has alleged plausible state law torts against

employees of Lakeshore within the scope of their employment, and so states a

respondeat superior claim against Lakeshore and Signature.




                                                                                    27
 Case: 1:19-cv-08257 Document #: 243 Filed: 03/11/21 Page 28 of 28 PageID #:2727




   IV.    Conclusion

   For the stated reasons, the Lakeshore and Signature’s Motion to Dismiss [160] is

denied.


                                           E N T E R:


Dated: March 11, 2021

                                           MARY M. ROWLAND
                                           United States District Judge




                                                                                28
